IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                      NO. WR-74,501-10



                  EX PARTE HONORABLE PENNY CLARKSTON,
                     DISTRICT CLERK OF SMITH COUNTY
                                Respondent



               ORDER TO SHOW CAUSE AND TO FILE RESPONSE
                          FROM SMITH COUNTY



       Per curiam.

                                           ORDER

       On August 22, 2018, this Court issued an order requiring the Respondent, Smith County

District Clerk Penny Clarkston, to inform this Court whether she had received a request for a cost

estimate for specific pages of his court records with her office by Relator Edward Charles Tucker

within 30 days in response to Relator’s application for writ of mandamus. On January 23, 2019, this

Court mailed an inquiry to Respondent as to why no response to the August 22, 2018 order had yet

been submitted. This Court mailed another inquiry to Respondent on March 8, 2019. To date no

response has yet been received from said Honorable Penny Clarkston, in violation of the Court’s
Order requiring a response by September 21, 2018.

       NOW, THEREFORE IT IS ORDERED BY THE COURT OF CRIMINAL APPEALS,

that Honorable Penny Clarkston shall file said response and show cause why Respondent should not

be held in contempt of this Court for failing to file the response by the date it was due and be

punished for failing to do so. Honorable Penny Clarkston is ordered to file, with the Clerk of this

Court, Respondent’s sworn affidavit and, if necessary, affidavits of other persons, on or before July

5, 2019. The affidavits shall state facts that deny or excuse Respondent’s contempt, if there are any

such facts. Honorable Penny Clarkston shall also file the response required by the August 22, 2018,

order on or before that date, July 5, 2019.

       It is further ORDERED by this Court that the Clerk of this Court shall issue NOTICE TO

SHOW CAUSE AND TO FILE RESPONSE commanding Honorable Penny Clarkston to file said

response and to show cause, in the manner and within the time specified in this Order, why

Respondent should not be held in contempt of this Court for failing to timely file the required

response and be punished for Respondent’s failure to do so. A copy of this Order shall accompany

the Notice.

       IT IS SO ORDERED ON THIS 5th day of JUNE, 2019.



Filed: June 5, 2019

Do not publish